DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 16, 20, 23, 24, and 29-32 are allowed.
The following is an examiner’s statement of reasons for allowance: Although US Pat Pub. 2006/0005911 and USP 7,507,639 disclose the claimed general arrangement of the substrate support, carrier and substrate assembly (*) and cover ring, they fail to disclose claimed shapes and surfaces of the bevel of the cover ring. Furthermore, while different shapes of clamping/cover rings are known (see, e.g., cited documents USP 5,326,725; 5,439,524; 5,725,718; 6,030,513 and 6,162,336), '911 and '639 fail to explicitly teach clamping such that there is no proper motivation to combine the teachings of the claimed general arrangements of the substrate support, carrier and substrate assembly (*) and cover ring with the modified shapes attributable to the aforementioned clamping/cover rings. Finally, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.

*Note above claim interpretation of the carrier substrate and substrate assembly, wherein the substrate has not been treated as a structural feature of the claimed apparatus, rather an article worked upon by the claimed apparatus.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377.  The examiner can normally be reached on M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716     

/KARLA A MOORE/Primary Examiner, Art Unit 1716